Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remark and amendment filed on 2/25/2022 and ETD filed and approved on 7/22/2022.
b.    	Claims 50-60, 62, 64-65 and 70-73 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Mr. HAN, BENJAMIN (Reg. No. 60,700) on 7/22/2022.

The application has been amended as follows: 
This amendment will replace all prior versions and listings of claims in the application.  The amendment is based on claims filed on 2/25/2022.  Please see the attached Examiner’s Amendment.


Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 50-60, 62, 64-65 and 70-73 are allowed as the prior art of record, the combined teaching of Rathod and  Covell fails to disclose the features in a particular manner as claimed.
	Rathod discloses a method and system for extracting relevant information from content metadata is provided. User access to content is monitored. A set of extraction rules for information extraction is selected. Key information is extracted from metadata for the content based on the selected extraction rules. Additionally, a type for the content can be determined, and a set of extraction rules is selected based on the content type. The key information is used in queries for searching information of potential interest to the user, related to the content accessed.
	Covell discloses systems, methods, devices, and computer program products provide social and interactive applications for detecting repeating content in broadcast media. In some implementations, a method includes: generating a database of audio statistics from content; generating a query from the database of audio statistics; running the query against the database of audio statistics to determine a non-identity match; if a non-identity match exists, identifying the content corresponding to the matched query as repeating content. 
However, the combined teaching of Rathod and  Covell fails to teach obtaining, by a server closed captioning information associated with a media program; segmenting, by the server, the plurality of closed captioning information into a plurality of segments; processing, by the server, at least one first segment from the plurality of segments to determine a subject matter associated with at least a portion of the media program; obtaining, by the server, a content item relating to the subject matter;  determining, by the server, that an elapsed time between  determination of the subject matter and obtaining of the content item is below a threshold value; in response to the determination that the elapsed time is below the threshold value, causing, by the server, the content item to be presented on a client device; processing, by the server, at least one second segment from the plurality of segments to determine a second subject matter associated with at least a portion of the media program; obtaining, by the server, a second content item relating to the second subject matter; determining, by the server, a topic change based on a comparison of the content item with the second content item; and in response to the determination of the topic change, causing, by the server, the second content item to be presented on the client device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168